— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1978, disqualifying claimant from unemployment insurance benefits. The board found that: "The credible evidence establishes that claimant violated two of the employer’s rules of which she had knowledge. During working hours, she selected the cheese, had it weighed and priced and took it out of the gourmet department without paying for it. Accordingly, we conclude that claimant’s violation of the employer’s reasonable rules constituted misconduct in connection with her employment.” There is substantial evidence in the record to support the board’s finding and, accordingly, the decision should be affirmed. Decision affirmed, without costs. Sweeney, J. P., Kane and Main, JJ., concur.